UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6134



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS LEE JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:92-cr-00214-CMH)


Submitted: June 15, 2007                      Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lee Jackson, Appellant Pro Se. Michael Edward Rich, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Lee Jackson appeals the district court’s orders

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2000) and subsequent motion for reconsideration.                We

have     reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Jackson, No. 1:92-cr-00214-CMH (E.D.

Va. filed Dec. 12, 2006 & entered Dec. 13, 2006; filed Jan. 3, 2007

& entered Jan. 5, 2007).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -